Citation Nr: 1046780	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  03-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left 
forearm injury, proximal to the wrist, status post open reduction 
and internal fixation of a fracture of the distal radius.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The issue on appeal was last before the Board in February 2010 
when it was remanded for additional evidentiary development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left forearm injury, 
proximal to the wrist, status post open reduction and internal 
fixation of a fracture of the distal radius.  In his August 2000 
initial claim, the Veteran stated that he had severe pain after 
May 1998 surgery on his left wrist which was performed at a VA 
health care facility.  VA clinical records dated in May 1998 
disclose that the Veteran's left hand was initially put in a cast 
at a private hospital where he underwent emergency treatment for 
a comminuted fracture, left wrist, and left styloid fracture, 
left hand.  The report of VA radiologic examination noted that 
osseous details were obscured by the plaster cast, but a fracture 
of the distal radius with apex posterior angulation and apparent 
intra-articular extension of the fracture line was noted.  It was 
determined that the Veteran should be offered surgical treatment 
of the fracture.  In mid-May, 1998, the Veteran underwent open 
reduction and internal fixation of a left radial fracture which 
had displaced, shortened, and volarly angulated the distal 
radius.  The procedure was performed at a VA facility.

In February 2010, the Board remanded the issue on appeal back to 
the RO in order to obtain a more informed medical opinion 
regarding the Veteran's claim.  The Board directed that the 
examiner who conducted a March 2009 VA examination should be 
contacted and requested to provide opinions as to whether the 
Veteran experiences additional disability as a result of the 
treatment rendered by VA in 1998.  The examiner was directed, in 
pertinent part, to discuss whether or not any currently existing 
additional disability found on examination is considered by a 
reasonable healthcare provider to be an ordinary risk of the care 
rendered by VA in 1998.  The Board further directed that, if such 
risk was known, the examiner should discuss whether it is the 
type of risk that a reasonable health care provider would have 
disclosed to the Veteran.

A VA examination was conducted in response to the Board's remand 
in May 2010.  The examiner found that the Veteran did experience 
additional disability.  This was due not to poor medical 
management but rather was due to an unexpected outcome.  The 
examiner further wrote that malunion is an "unexpected but usual 
risk" with any and all fracture care.  Significantly, the 
examiner did not discuss whether the risk of malunion was a type 
of risk that a reasonable health care provider would have 
disclosed to the Veteran when treating the initial injury.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims  (hereinafter, 
"the Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance with 
the terms of the remand.  It was further held that where the 
remand orders of the Board are not complied with, the Board errs 
in failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all cases 
presently in remand status.  Id.  In light of the foregoing, this 
case must be remanded again for the actions set forth below.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Return the claims file to the examiner 
who prepared the May 1010 VA examination 
report and request that he provide an opinion 
as to whether the malunion the Veteran 
experienced in his arm which was noted on the 
examination report was the type of risk that 
a reasonable health care provider would have 
disclosed to the Veteran.  

If the examiner determines that he cannot 
respond to the Board's remand directives 
without another examination of the Veteran, 
this should be scheduled.  If any requested 
opinion cannot be provided without resort to 
speculation, the examiner should so state.

If the examiner who prepared the May 2010 VA 
examination report is not longer available, 
arrange to have an examination of the Veteran 
by a suitably qualified health care 
professional or professionals to obtain the 
above requested opinion.

2.  The Veteran is hereby notified that it is 
the Veteran's responsibility to report for 
any scheduled examination and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38C.F.R. §§ 3.158 and 
3.655.

3.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed.  In particular, review the 
requested medical report and opinion to 
ensure they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, take corrective 
action.

4.  After completion of the above and any 
additional development of the evidence deemed 
necessary, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review, as 
appropriate.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

